Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 1 of 33




                 EXHIBIT 5
        Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 2 of 33




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                     )
UNITED STATES OF AMERICA and the     )
COMMONWEALTH OF MASSACHUSETTS        )
                                     )                              Civil Action: 15-11890-ADB
                      Plaintiffs,    )
                      ex rel.        )
                                     )
LISA WOLLMAN, M.D.                   )
                                     )
                v.                   )
                                     )
MASSACHUSETTS GENERAL HOSPITAL, INC.)
THE MASSACHUSETTS GENERAL            )
HOSPITAL’S PHYSICIAN’S ORGANIZATION )
and PARTNERS HEALTHCARE SYSTEM, INC. )
                                     )
                      Defendants.    )
                                     )

      RESPONSES AND OBJECTIONS OF DEFENDANTS TO RELATOR’S FIRST
                REQUEST FOR PRODUCTION OF DOCUMENTS


        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and Local Rules 26.5

and 34.1, Defendants Massachusetts General Hospital, Inc. (“MGH”), The Massachusetts

General Hospital’s Physician’s Organization (“MGH Physician’s Organization), and Partners

Healthcare System, Inc. (“Partners”) (collectively, “Defendants”) submit these responses and

objections to Plaintiff-Relator’s First Set of Requests for Production of Documents (the

“Requests”).1




1
  Relator served two identical sets of document requests: one to MGH and MGH Physicians Organization, and one
to Partners. Defendants have consolidated their responses and objections into this single document.


                                                      1
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 3 of 33




                                 PRELIMINARY STATEMENT

       Defendants’ responses to the Requests are based on information known to them at this

time, and are set forth without prejudice to their right to supplement these responses or to assert

additional objections should they discover additional information or grounds for objection at any

time before trial. Defendants’ responses are made without in any way waiving or intending to

waive: (a) any objections as to the competency, relevancy, materiality, privilege, or admissibility

as evidence, for any purpose, of any document produced or answer provided in response to the

Requests; (b) the right to object on any ground to the use of the documents produced or answers

provided in response to the Requests at any hearing or trial, or; (c) the right to object on any ground

at any time to a demand for further responses to the Requests.

       The service of these responses and objections does not constitute a waiver of the attorney-

client privilege, the work product doctrine, or any other privilege, law, or immunity from discovery

that may be applicable to any information provided, to any document identified, or to information

contained in any such document. Production of any document or disclosure of any information

that is privileged, that was prepared in anticipation of litigation, or that is otherwise legally

protected from production and/or disclosure, is inadvertent and not intended to and does not

constitute a waiver of any privilege or of any other ground for objection to discovery of such

document or the information contained therein or subject matter thereof or of Defendants’ right to

object to the use of such document or the information contained therein.

       Defendants have responded to the Requests as they interpret and understand them. If

Plaintiff-Relator asserts an interpretation of any Request that differs from how Defendants

understand that Request, Defendants reserve the right to supplement their objections and/or

responses.



                                                  2
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 4 of 33




       To the extent Defendants agree to produce documents, they will conduct a reasonable and

diligent search for responsive documents in their possession, custody, and control and produce

such responsive, non-privileged documents to the extent they exist. Defendants’ responses and

objections to the Requests are not intended to imply that Defendants in fact possesses documents

responsive to the Requests. Additionally, nothing in Defendants’ responses and objections to the

Requests is intended to mean that Defendants agree with any implicit or explicit characterization

of any facts, events, circumstances, or issues in the Requests.

       To the extent that any document Defendants agree to produce contains information beyond

the scope of permissible discovery, Defendants reserve the right to redact such document to

exclude such information from production.

       Defendants’ production of documents in this matter will require that the parties confer

about the terms of an appropriate protective order relating to confidential, non-public material to

be produced by Defendants.

                                   GENERAL OBJECTIONS

       Defendants’ responses to the Requests are made subject to the following objections, which

apply to each Request as if incorporated and set out in full in response to each:

       a)      Defendants object to the Requests to the extent that they seek information beyond

the scope of discovery allowed by the Federal Rules of Civil Procedure, including without

limitation information that is not reasonably calculated to lead to the discovery of admissible

evidence.

       b)      Defendants object to the Requests to the extent they seek information or documents

that are protected from discovery by the attorney-client privilege, the work-product doctrine, the

peer-review privilege, or any other applicable privilege, protection, rule, or duty of confidentiality

that precludes or limits the production of documents or disclosure of information.

                                                  3
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 5 of 33




       c)      Defendants object to the Requests to the extent they are vague, ambiguous, or do

not describe the information, item, or category of documents sought with reasonable particularity.

       d)      Defendants object to the Requests to the extent they purport to require continuing

production beyond the requirements of FRCP 26(e).

       e)      Defendants object to the “Definitions” to the extent that they are inconsistent with

the uniform definitions set forth in Local Rule 26.5.

       f)      Defendants object to the production of confidential, non-public records without the

entry of an appropriate protective order.

                                            DEFINITIONS

       1.      Defendants object to the definition of “MGH” to the extent that definition

purports to include entities and individuals over which Defendants exercise no control and/or

who have independent control over information or documents.

       2.      Defendants object to the definition of “PARTNERS” to the extent that definition

purports to include entities and individuals over which Defendants exercise no control and/or

who have independent control over information or documents.

       3.      Defendants object to the definition of “COMMUNICATIONS” to the extent that

definition differs from the uniform definition provided in Local Rule 26.5.

       4.      Defendants object to the definition of “DOCUMENT” to the extent that definition

differs from the uniform definition provided in Local Rule 26.5.

       5.      Defendants object to the definition of “CONCURRENT SURGERIES” to the

extent that definition requires counsel (or anyone other than a teaching or attending physician) to

determine what portions of a procedure are key or critical.

       6.      Defendants object to the definition of “IMMEDIATELY AVAILABLE” to the

extent the cited sources in that definition do not define “immediately available.”

                                                 4
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 6 of 33




       7.      Defendants object to the definition of “KEY OR CRITICAL PORTIONS OF

SURGERIES”, “KEY OR CRITICAL” or “KEY OR CRITICAL PORTIONS OF A

SURGERY” to the extent the cited sources in that definition do not define “immediately

available” and, instead, leave the determination of what is “key or critical” to the judgment of the

teaching physician.

       8.      Defendants object to the definition of “MEDICARE CLAIMS DATA” to the

extent that definition purports to require production of each of the identified fields of data.

       9.      Defendants object to the definition of “MASSHEALTH CLAIMS DATA” to the

extent that definition purports to require production of each of the identified fields of data.

       10.     Defendants object to the definition of “You”, “your” and “yours” to the extent

that definition purports to include entities and individuals over which Defendants exercise no

control and/or who have independent control over information or documents.

                                  RELEVANT TIME PERIOD

       Defendants object to the Relevant Time Period as being overbroad and unduly

burdensome. The earliest alleged violation mentioned in the Complaint is from 2011.

Accordingly, Defendants will limit their responses to documents and information from 2011 to

present.

                         SPECIFIC OBJECTIONS AND RESPONSES

REQUEST NO. 1

       All litigation holds, preservation holds, or hold orders that MGH and PARTNERS

issued in connection with this case or any government investigation relating to (1) MGH and

PARTNERS’ billing practices, (2) OVERLAPPING SURGERIES, (3) CONCURRENT

SURGERIES, (4) practices regarding the scheduling of surgeries, (5) efforts and policies in

place to comply with and any other pertinent regulations or guidances regarding presence and

                                                  5
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 7 of 33




availability requirements that must be satisfied in order to bill to a teaching physician in

connection with surgery, (6) efforts to inform patients about the division of work and

responsibility between teaching physicians, fellows, and residents in connection with surgery,

(7) YOUR understanding of requirements regarding informing patients about the division of

work and responsibility between teaching physicians, fellows, and residents in connection with

surgery; and (8) reimbursement by MEDICARE and MASSHEALTH for surgical procedures

and anesthesia.

RESPONSE NO. 1:

       Defendants object to this Request because it seeks documents not relevant to the subject

matter of this action or to any party’s claims or defenses. Plaintiff-Relator has provided no

evidence that Defendants failed to preserve documents in this action, and there is no compelling

reason to produce such documents. Defendants further object to this Request to the extent it

seeks information protected from disclosure by the attorney-client privilege, the work product

doctrine, and/or any other applicable privilege, immunity, or exemption.

REQUEST NO. 2

       All schedules, DOCUMENTS, and COMMUNICATIONS evidencing, reflecting, and/or

RELATING TO the operating schedules for the following departments or divisions: orthopedics,

vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 2:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedics: “This case concerns the many occasions

when MGH orthopedic surgeons … booked two or three surgeries, each lasting three hours or

more, for different patients.” Complaint, ¶ 1. Scheduling documents for vascular-,

                                                 6
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 8 of 33




endovascular-, and neurosurgery is not relevant to this action, and there is no compelling reason

to permit such discovery, particularly where the burden on Defendants would be substantial.

       Subject to and without waiving any objections, Defendants will produce the final

schedule for orthopedic surgeries involving some degree of procedural overlap.

REQUEST NO. 3

       Documents sufficient to show each surgery that a teaching physician from the following

departments or divisions was assigned to perform and/or supervise: orthopedics, thoracic

surgery, vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 3:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedic surgeries with some degree of procedural

overlap: “This case concerns the many occasions when MGH orthopedic surgeons … booked

two or three surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1.

Surgical documents for vascular-, endovascular-, and neurosurgery are not relevant to this action,

and there is no compelling reason to permit such discovery, particularly where the burden on

Defendants would be substantial. Likewise, documents related to surgeries with no procedural

overlap are not relevant to this action, and Defendants will not undertake the burden of

producing them. Defendants further object to the Request because the phrase “teaching

physician” is vague and ambiguous.

       Subject to and without waiving any objections, Defendants will produce the final

schedule for orthopedic surgeries involving some degree of procedural overlap.




                                                 7
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 9 of 33




REQUEST NO. 4

       All operating notes, patient records, and patient charts from the surgeries reflected on the

schedules produced in response to Request Nos. 2 and 3.

RESPONSE NO. 4:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedic surgeries with some degree of procedural

overlap: “This case concerns the many occasions when MGH orthopedic surgeons … booked

two or three surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1.

Operating notes, patient records, and patient charts for vascular-, endovascular-, and

neurosurgery are not relevant to this action, and there is no compelling reason to permit such

discovery, particularly where the burden on Defendants would be substantial. Likewise,

documents related to surgeries with no procedural overlap are not relevant to this action, and

Defendants will not undertake the burden of producing them. Defendants further object to the

Request because the phrases “teaching physician,” “patient records,” and “patient charts” are

vague and ambiguous.

       Subject to and without waiving any objections, Defendants will produce the operative

report, perioperative nursing record, and anesthesia record for orthopedic surgeries involving

some degree of procedural overlap.

REQUEST NO. 5

       All forms signed by surgical patients identified in the surgeries reflected in the

documents produced in response to Requests 2 through 4.




                                                 8
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 10 of 33




RESPONSE NO. 5:

          Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedic surgeries with some degree of procedural

overlap: “This case concerns the many occasions when MGH orthopedic surgeons … booked

two or three surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1.

Forms for vascular-, endovascular-, and neurosurgery are not relevant to this action, and there is

no compelling reason to permit such discovery, particularly where the burden on Defendants

would be substantial. Likewise, documents related to surgeries with no procedural overlap are

not relevant to this action, and Defendants will not undertake the burden of producing them.

Defendants further object to the Request because the phrases “teaching physician,” “patient

records,” “patient charts,” and “forms” are vague and ambiguous.

          Subject to and without waiving any objections, Defendants will produce specimens of

each surgical consent form and anesthesia consent form used by MGH during the relevant time

period.

REQUEST NO. 6

          All MEDICARE CLAIMS DATA for surgeries performed in the following departments

or divisions: orthopedics, thoracic surgery, vascular and endovascular surgery, and

neurosurgery.

RESPONSE NO. 6:

          Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedic surgeries with some degree of procedural



                                                 9
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 11 of 33




overlap: “This case concerns the many occasions when MGH orthopedic surgeons … booked

two or three surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1.

Surgical documents for thoracic, vascular-, endovascular-, and neurosurgery are not relevant to

this action, and there is no compelling reason to permit such discovery, particularly where the

burden on Defendants would be substantial. Likewise, documents related to surgeries with no

procedural overlap are not relevant to this action, and Defendants will not undertake the burden

of producing them. Defendants further object to the defined term “MEDICARE CLAIMS

DATA” to the extent that definition purports to require production of each of the identified

fields of data.

        Subject to and without waiving any objections, Defendants will produce a table or chart

showing Medicare claims data for orthopedic surgeries involving some degree of procedural

overlap.

REQUEST NO. 7

        All MASSHEALTH CLAIMS DATA for surgeries performed in the following

departments or divisions: orthopedics, thoracic surgery, vascular and endovascular surgery,

and neurosurgery.

RESPONSE NO. 7:

        Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedic surgeries with some degree of procedural

overlap: “This case concerns the many occasions when MGH orthopedic surgeons … booked

two or three surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1.

Surgical documents for thoracic, vascular-, endovascular-, and neurosurgery are not relevant to



                                                10
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 12 of 33




this action, and there is no compelling reason to permit such discovery, particularly where the

burden on Defendants would be substantial. Likewise, documents related to surgeries with no

procedural overlap are not relevant to this action, and Defendants will not undertake the burden

of producing them. Defendants further object to the defined term “MASSHEALTH CLAIMS

DATA” to the extent that definition purports to require production of each of the identified

fields of data.

        Subject to and without waiving any objections, Defendants will produce a table or

chart showing MassHealth claims data for orthopedic surgeries involving some degree of

procedural overlap.

REQUEST NO. 8

        All analyses, whether conducted by or obtained by MGH and PARTNERS, concerning

complication rates relating to OVERLAPPING SURGERIES or CONCURRENT SURGERIES

as compared to non-overlapping surgeries.

RESPONSE NO. 8:

        Defendants object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

        Subject to and without waiving any objections, Defendants will produce any non-

privileged/non-protected documents that are responsive to this Request and relate to

overlapping orthopedic surgery.




                                                11
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 13 of 33




REQUEST NO. 9

       All studies or other analyses conducted by or reviewed by MGH or PARTNERS

regarding the risks of anesthesia, including but not limited to studies and analyses concerning

elevated risks to patients associated with being under anesthesia for longer duration or

prolonged periods.

RESPONSE NO. 9:

       Defendants object to this Request because documents “regarding the risks of anesthesia”

are not relevant to the subject matter of this action or to any party’s claims or defenses.

Defendants further object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other applicable

privilege, immunity, or exemption (including, without limitation, the peer-review privilege).

       Subject to and without waiving any objections, Defendants will produce any non-

privileged/non-protected documents that are responsive to this Request and relate to overlapping

orthopedic surgery.

REQUEST NO. 10

       All DOCUMENTS and COMMUNICATIONS regarding or RELATING TO the risks

to patients from anesthesia, including but not limited to COMMUNICATIONS concerning

elevated risks to patients associated with being under anesthesia for longer durations or

prolonged periods.

RESPONSE NO. 10:

       Defendants object to this Request because documents “relating to the risks to patients of

anesthesia” are not relevant to the subject matter of this action or to any party’s claims or

defenses. Defendants further object to this Request to the extent it seeks information protected



                                                 12
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 14 of 33




from disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

       Subject to and without waiving any objections, Defendants will produce any non-

privileged/non-protected documents that are responsive to this Request and relate to overlapping

orthopedic surgery.

REQUEST NO. 11

       All DOCUMENTS and COMMUNICATIONS regarding or RELATING TO use of

anesthesia for prolonged periods in OVERLAPPING or CONCURRENT surgeries, including

but not limited to discussions concerning safety reports submitted through Risk MonitorPro.

RESPONSE NO. 11:

       Defendants object to this Request because documents “relating to use of anesthesia”

are not relevant to the subject matter of this action or to any party’s claims or defenses.

Defendants further object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

       Subject to and without waiving any objections, Defendants will produce any non-

privileged/non-protected documents that are responsive to this Request and relate to

overlapping orthopedic surgery.

REQUEST NO. 12

       All DOCUMENTS and COMMUNICATIONS involving Cameron D. Wright, M.D. –




                                                 13
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 15 of 33




MGH’s Head of Quality Assurance for General Surgery – that concern or RELATE TO

OVERLAPPING SURGERIES, CONCURRENT SURGERIES, use of anesthesia in surgeries,

and procedures and policies that inform surgical patients of the role of teaching physicians,

residents, and fellows in surgeries.

RESPONSE NO. 12

       Defendants object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents that are responsive to this Request and relate to overlapping orthopedic

surgery.

REQUEST NO. 13

       All policies or other DOCUMENTS designating specific portions of particular types of

surgeries as KEY OR CRITICAL, such as – by way of example only – any of the following 12

steps of a knee arthroplasty as KEY OR CRITICAL: patient positioning; skin incision;

arthrotomy; soft-tissue resection (e.g., fat pad, menisci, anterior cruciate ligament); tibial bone

cuts; femoral bone cuts; soft-tissue balancing; preparing the patella; assessing trial components

for range of motion and stability; implantation of final components; assessment before closure;

and closure.

RESPONSE NO. 13:

       Defendants object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other



                                                 14
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 16 of 33




applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents that are responsive to this request and relate to orthopedic surgery.

REQUEST NO. 14

       All DOCUMENTS setting forth or RELATING TO parameters governing or

RELATING TO a given teaching physician’s designation of a particular portion of a surgery as

KEY OR CRITICAL.

RESPONSE NO. 14:

       Defendants object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents that are responsive to this request and relate to orthopedic surgery.

REQUEST NO. 15

       All policies evidencing or relating to any requirements for a teaching physician

to document their presence during KEY OR CRITICAL PORTIONS OF A SURGERY.

RESPONSE NO. 15:

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents responsive to this Request.




                                                15
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 17 of 33




REQUEST NO. 16

       All policies RELATING TO documentation requirements MGH had in place to establish

a teaching physician’s presence during the KEY OR CRITICAL PORTIONS OF A SURGERY.

RESPONSE NO. 16:

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents responsive to this Request.

REQUEST NO. 17

       All DOCUMENTS setting forth or RELATING TO parameters that must exist for an

MGH teaching physician to be considered IMMEDIATELY AVAILABLE under the following

regulations and guidelines: 42 C.F.R. § 415.172(a)(1)., 130 CMR ¶ 450.275(D)(4)(a), Medicare

Claims Processing Manual, 100.1.2-A Surgical Procedures at 153-155 (Jan. 4, 2010), CMS

2011 Claims Manual at 100.1.2 (Surgical Procedures) A.

RESPONSE NO. 17:

       Defendants object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption (including, without limitation, the peer-review

privilege).

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents responsive to this Request.

REQUEST NO. 18

       All analyses, DOCUMENTS, or COMMUNICATIONS comparing MGH and

PARTNERS’ policies regarding overlapping or concurrent surgeries to the guidelines set forth

by the American College of Surgeons (“ACS”).



                                                16
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 18 of 33




RESPONSE NO. 18:

       Defendants object to this Request because the ACS guidelines are not relevant to

whether overlapping surgeries were billed properly under the Medicare and Medicaid

guidelines. Defendants further object to this Request to the extent it seeks information

protected from disclosure by the attorney-client privilege, the work product doctrine, and/or

any other applicable privilege, immunity, or exemption (including, without limitation, the

peer-review privilege).

REQUEST NO. 19

       All analyses, DOCUMENTS, or COMMUNICATIONS comparing MGH and

PARTNERS’ policies regarding the criteria that must be satisfied for teaching physicians to

be considered IMMEDIATELY AVAILABLE to the guidelines set forth by ACS regarding

IMMEDIATE AVAILABILITY.

RESPONSE NO. 19:

       Defendants object to this Request because the ACS guidelines are not relevant to

whether overlapping surgeries were billed properly under the Medicare and Medicaid

guidelines. Defendants further object to this Request to the extent it seeks information

protected from disclosure by the attorney-client privilege, the work product doctrine, and/or

any other applicable privilege, immunity, or exemption (including, without limitation, the

peer-review privilege).

REQUEST NO. 20

       All versions of policies and all draft policies RELATING TO disclosures to patients

regarding the role teaching physicians, fellows, and residents would or could play in their

surgery.



                                                17
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 19 of 33




RESPONSE NO. 20:

       Defendants object to this Request to the extent it seeks information protected from

disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption.

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents responsive to this Request.

REQUEST NO. 21

        All analyses, DOCUMENTS, or COMMUNICATIONS comparing MGH and

PARTNERS’ policies regarding or RELATING TO disclosures to patients regarding the role

teaching physicians, fellows, and residents would or could play in their surgery – on the one

hand – to guidelines from ACS that RELATE TO disclosures to surgical patients regarding the

role teaching physicians, fellows, and residents would or could play in their surgery – on the

other hand.

RESPONSE NO. 21:

        Defendants object to this Request because the ACS guidelines are not relevant to

whether overlapping surgeries were billed properly under the Medicare and Medicaid

guidelines. Defendants further object to this Request to the extent it seeks information

protected from disclosure by the attorney-client privilege, the work product doctrine, and/or

any other applicable privilege, immunity, or exemption (including, without limitation, the

peer-review privilege).




                                                18
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 20 of 33




REQUEST NO. 22

        All DOCUMENTS and COMMUNICATIONS identifying or RELATING TO the

KEY OR CRITICAL PORTIONS OF SURGERIES in the following departments and

divisions: orthopedics, vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 22:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. The complaint is focused on orthopedic surgeries with some degree of procedural

overlap: “This case concerns the many occasions when MGH orthopedic surgeons … booked

two or three surgeries, each lasting three hours or more, for different patients.” Complaint, ¶

1. Documents identifying or relating to vascular-, endovascular-, and neurosurgery are not

relevant to this action, and there is no compelling reason to permit such discovery, particularly

where the burden on Defendants would be substantial. Likewise, documents related to

surgeries with no procedural overlap are not relevant to this action, and Defendants will not

undertake the burden of producing them. Defendants further object to this Request to the

extent it seeks information protected from disclosure by the attorney-client privilege, the work

product doctrine, and/or any other applicable privilege, immunity, or exemption (including,

without limitation, the peer review privilege).

        Subject to and without waiving any objection, Defendants will produce non-privileged,

responsive documents relating to orthopedic surgical procedures.

REQUEST NO. 23

        All DOCUMENTS produced to the United States Attorneys’ Office for the District of

Massachusetts and/or the Massachusetts Attorney General’s Office in conjunction with any



                                                  19
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 21 of 33




subpoena, civil investigative demand, or other request for documents issued in connection with

Relator’s case or otherwise involving MGH’s billing practices and scheduling of surgeries.

RESPONSE NO. 23:

        Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses.

        Subject to and without waiving any objection, Defendants will produce documents

produced to the United States Attorneys’ Office for the District of Massachusetts and/or the

Massachusetts Attorney General’s Office in conjunction with any subpoena, civil investigative

demand, or other request for documents issued in connection with Plaintiff-Relator’s case.

REQUEST NO. 24

       All documents reflecting payments made by Medicare to MGH pursuant to Medicare’s

Direct Graduate Medical Education (DGME) program.

RESPONSE NO. 24:

       Defendants object to this Request to the extent it is more appropriate for interrogatory

discovery and/or seeks to circumvent the limitations placed on interrogatories by FRCP 33(a)(1).

REQUEST NO. 25

       All policies setting forth the parameters for surgeries that could be performed by ACGME

residents, including but not limited to, DOCUMENTS identifying the training each such resident

needed to perform and/or assist in such surgery.

RESPONSE NO. 25:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.



                                               20
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 22 of 33




The complaint is focused on orthopedic surgeries with some degree of procedural overlap: “This

case concerns the many occasions when MGH orthopedic surgeons … booked two or three

surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1. Documents

relating to non-orthopedic surgeries are not relevant to this action, and there is no compelling

reason to permit such discovery, particularly where the burden on Defendants would be substantial.

       Subject to and without waiving any objection, Defendants will produce credentialing

and/or privileges documentation setting forth the parameters for surgeries that could be performed

by ACGME orthopedic residents and the training required to do so.

REQUEST NO. 26

       All policies setting forth the parameters for surgeries that could be performed by non-

ACGME residents, including but not limited to, DOCUMENTS identifying the training each

such resident needed to perform and/or assist in such surgery.

RESPONSE NO. 26:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.

The complaint is focused on orthopedic surgeries with some degree of procedural overlap: “This

case concerns the many occasions when MGH orthopedic surgeons … booked two or three

surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1. Documents

relating to non-orthopedic surgeries are not relevant to this action, and there is no compelling

reason to permit such discovery, particularly where the burden on Defendants would be substantial.

       Subject to and without waiving any objection, Defendants will produce credentialing

and/or privileges documentation setting forth the parameters for surgeries that could be performed

by non-ACGME orthopedic residents and the training required to do so.



                                               21
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 23 of 33




REQUEST NO. 27

       All policies setting forth the parameters for surgeries that could be performed by ACGME

fellows, including but not limited to, DOCUMENTS identifying the training each such fellow

needed to perform and/or assist in such surgery.

RESPONSE NO. 27:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.

The complaint is focused on orthopedic surgeries with some degree of procedural overlap: “This

case concerns the many occasions when MGH orthopedic surgeons … booked two or three

surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1. Documents

relating to non-orthopedic surgeries are not relevant to this action, and there is no compelling

reason to permit such discovery, particularly where the burden on Defendants would be substantial.

       Subject to and without waiving any objection, Defendants will produce credentialing

and/or privileges documentation setting forth the parameters for surgeries that could be performed

by ACGME fellows and the training required to do so.

REQUEST NO. 28

       All policies setting forth the parameters for surgeries that could be performed by non-

ACGME fellows, including but not limited to, DOCUMENTS identifying the training each such

fellow needed to perform and/or assist in such surgery.

RESPONSE NO. 28:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.

The complaint is focused on orthopedic surgeries with some degree of procedural overlap: “This



                                               22
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 24 of 33




case concerns the many occasions when MGH orthopedic surgeons … booked two or three

surgeries, each lasting three hours or more, for different patients.” Complaint, ¶ 1. Documents

relating to non-orthopedic surgeries are not relevant to this action, and there is no compelling

reason to permit such discovery, particularly where the burden on Defendants would be substantial.

       Subject to and without waiving any objection, Defendants will produce credentialing

and/or privileges documentation setting for the parameters for surgeries that could be performed

by non-ACGME orthopedic fellows and the training required to do so.

REQUEST NO. 29

       All DOCUMENTS concerning or RELATING TO payment received by MEDICARE and

MASSHEALTH for surgeries performed by ACGME fellows.

RESPONSE NO. 29:

       Defendants object to this Request because it is overly broad, unduly burdensome,

duplicative, and seeks documents not relevant to the subject matter of this action or to any party’s

claims or defenses. The complaint is focused on orthopedic surgeries with some degree of

procedural overlap: “This case concerns the many occasions when MGH orthopedic surgeons …

booked two or three surgeries, each lasting three hours or more, for different patients.” Complaint,

¶ 1. Payments received for non-orthopedic surgeries are not relevant to this action, and there is no

compelling reason to permit such discovery, particularly where the burden on Defendants would

be substantial. Defendants further object to the Request because the phrase “performed by” is

vague and ambiguous. Moreover, Defendants’ responses to other document requests will permit

Relator to discern the information requested.

REQUEST NO. 30

       All DOCUMENTS concerning or RELATING TO payment received by MEDICARE and



                                                23
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 25 of 33




MASSHEALTH for surgeries performed by non-ACGME fellows.

RESPONSE NO. 30:

       Defendants object to this Request because it is overly broad, unduly burdensome,

duplicative, and seeks documents not relevant to the subject matter of this action or to any party’s

claims or defenses. The complaint is focused on orthopedic surgeries with some degree of

procedural overlap: “This case concerns the many occasions when MGH orthopedic surgeons …

booked two or three surgeries, each lasting three hours or more, for different patients.” Complaint,

¶ 1. Payments received for non-orthopedic surgeries are not relevant to this action, and there is no

compelling reason to permit such discovery, particularly where the burden on Defendants would

be substantial. Defendants further object to the Request because the phrase “performed by” is

vague and ambiguous. Moreover, Defendants’ responses to other document requests will permit

Relator to discern the information requested.

REQUEST NO. 31

       All DOCUMENTS concerning or RELATING TO payment received by MEDICARE and

MASSHEALTH for surgeries performed by ACGME residents.

RESPONSE NO. 31:

       Defendants object to this Request because it is overly broad, unduly burdensome,

duplicative, and seeks documents not relevant to the subject matter of this action or to any party’s

claims or defenses. The complaint is focused on orthopedic surgeries with some degree of

procedural overlap: “This case concerns the many occasions when MGH orthopedic surgeons …

booked two or three surgeries, each lasting three hours or more, for different patients.” Complaint,

¶ 1. Payments received for non-orthopedic surgeries are not relevant to this action, and there is no

compelling reason to permit such discovery, particularly where the burden on Defendants would



                                                24
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 26 of 33




be substantial. Defendants further object to the Request because the phrase “performed by” is

vague and ambiguous. Moreover, Defendants’ responses to other document requests will permit

Relator to discern the information requested.

REQUEST NO. 32

       All DOCUMENTS concerning or RELATING TO payment received by MEDICARE and

MASSHEALTH for surgeries performed by non-ACGME residents.

RESPONSE NO. 32:

       Defendants object to this Request because it is overly broad, unduly burdensome,

duplicative, and seeks documents not relevant to the subject matter of this action or to any party’s

claims or defenses. The complaint is focused on orthopedic surgeries with some degree of

procedural overlap: “This case concerns the many occasions when MGH orthopedic surgeons …

booked two or three surgeries, each lasting three hours or more, for different patients.” Complaint,

¶ 1. Payments received for non-orthopedic surgeries are not relevant to this action, and there is no

compelling reason to permit such discovery, particularly where the burden on Defendants would

be substantial. Defendants further object to the Request because the phrase “performed by” is

vague and ambiguous. Moreover, Defendants’ responses to other document requests will permit

Relator to discern the information requested.

REQUEST NO. 33

       DOCUMENTS sufficient to identify by name all ACGME fellows in the following

departments: orthopedics, vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 33:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.



                                                25
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 27 of 33




The complaint is focused on orthopedics: “This case concerns the many occasions when MGH

orthopedic surgeons … booked two or three surgeries, each lasting three hours or more, for

different patients.”   Complaint, ¶ 1.    Documents relating to vascular-, endovascular-, and

neurosurgery are not relevant to this action, and there is no compelling reason to permit such

discovery, particularly where the burden on Defendants would be substantial. Defendants further

object to this Request to the extent it is more appropriate for interrogatory discovery and/or seeks

to circumvent the limitations placed on interrogatories by FRCP 33(a)(1).

       Subject to and without waiving any objection, Defendants will produce a table or chart

identifying ACGME orthopedics fellows during the relevant time period.

REQUEST NO. 34

       DOCUMENTS sufficient to identify by name all non-ACGME fellows in the following

departments: orthopedics, vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 34:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.

The complaint is focused on orthopedics: “This case concerns the many occasions when MGH

orthopedic surgeons … booked two or three surgeries, each lasting three hours or more, for

different patients.”   Complaint, ¶ 1.    Documents relating to vascular-, endovascular-, and

neurosurgery are relevant to this action, and there is no compelling reason to permit such

discovery, particularly where the burden on Defendants would be substantial. Defendants further

object to this Request to the extent it is more appropriate for interrogatory discovery and/or seeks

to circumvent the limitations placed on interrogatories by FRCP 33(a)(1).




                                                26
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 28 of 33




       Subject to and without waiving any objection, Defendants will produce a table or chart

identifying non-ACGME orthopedics fellows during the relevant time period.

REQUEST NO. 35

       DOCUMENTS sufficient to identify by name all ACGME residents in the following

departments: orthopedics, vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 35:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.

The complaint is focused on orthopedics: “This case concerns the many occasions when MGH

orthopedic surgeons … booked two or three surgeries, each lasting three hours or more, for

different patients.”   Complaint, ¶ 1.    Documents relating to vascular-, endovascular-, and

neurosurgery are not relevant to this action, and there is no compelling reason to permit such

discovery, particularly where the burden on Defendants would be substantial. Defendants further

object to this Request to the extent it is more appropriate for interrogatory discovery and/or seeks

to circumvent the limitations placed on interrogatories by FRCP 33(a)(1).

       Subject to and without waiving any objection, Defendants will produce a table or chart

identifying ACGME orthopedics residents during the relevant time period.

REQUEST NO. 36

       DOCUMENTS sufficient to identify by name all non-ACGME residents in the following

departments: orthopedics, vascular and endovascular surgery, and neurosurgery.

RESPONSE NO. 36:

       Defendants object to this Request because it is overly broad, unduly burdensome, and seeks

documents not relevant to the subject matter of this action or to any party’s claims or defenses.



                                                27
       Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 29 of 33




The complaint is focused on orthopedics: “This case concerns the many occasions when MGH

orthopedic surgeons … booked two or three surgeries, each lasting three hours or more, for

different patients.”      Complaint, ¶ 1.        Documents relating to vascular-, endovascular-, and

neurosurgery are not relevant to this action, and there is no compelling reason to permit such

discovery, particularly where the burden on Defendants would be substantial. Defendants further

object to this Request to the extent it is more appropriate for interrogatory discovery and/or seeks

to circumvent the limitations placed on interrogatories by FRCP 33(a)(1).

        Subject to and without waiving any objection, Defendants will produce a table or chart

identifying non-ACGME orthopedics residents during the relevant time period.

REQUEST NO. 362

        An unredacted copy of the 2012 report prepared by Donald Stern that is mentioned in the

following URL: https://www.massgeneral.org/news/assets/pdf/surgery-faq.pdf.

RESPONSE NO. 36:

        Defendants object to this Request because it seeks information protected from disclosure

by the attorney-client privilege and the work product doctrine, and to the extent it reflects

information protected by the peer review privilege.

REQUEST NO. 37

        All DOCUMENTS produced in any other action – including but not limited to Burke v.

The General Hospital Corp., et al. Civil Action No. 1784-cv-02876-G (Mass. Sup. Ct.) – in

which MGH and PARTNERS were defendants and where allegations included the following

subjects: OVERLAPPING SURGERIES, CONCURRENT SURGERIES, alleged Medicare



2
 Defendants note that there are two separate Request Nos. 36 in Plaintiff-Relator’s Requests. Defendants have
maintained Plaintiff-Relator’s numbering for consistency.


                                                       28
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 30 of 33




fraud in connection with OVERLAPPING SURGERIES and CONCURRENT SURGERIES,

elevated risks to patients because of prolonged anesthesia associated with OVERLAPPING

SURGERIES and CONCURRENT SURGERIES, and failure to adequately inform surgical

patients as to the roles teaching physicians, fellows, and residents would play in their surgery.

RESPONSE NO. 37:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. Relator has had an ample opportunity to identify specific categories of documents in

these requests; she should not be allowed to obtain discovery from other cases involving issues

unrelated to the narrow issue of whether Defendants’ billing for overlapping orthopedic surgeries

complied with applicable Medicare and/or Medicaid billing guidelines or rules.

REQUEST NO. 38

       All patient complaints alleging that they were not adequately informed of YOUR

practices regarding OVERLAPPING and CONCURRENT SURGERIES, including

allegations that patients did not understand the role that teaching physicians, fellow, and

residents where to play in their surgery.

RESPONSE NO. 38:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses.

       Subject to and without waiving any objection, Defendants will produce non-privileged

documents responsive to this Request for orthopedic surgeries involving some degree of

procedural overlap.



                                                 29
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 31 of 33




REQUEST NO. 39

       All contracts, including employment or compensation contracts, between MGH or

PARTNERS and Dr. J.P. Warner, Dr. Mark Varahas, Dr. Malcolm Smith, Dr. Kirkham Wood,

and Dr. Matthew Provencher.

RESPONSE NO. 39:

       Defendants object to this Request because it seeks documents not relevant to the

subject matter of this action or to any party’s claims or defenses.

       Subject to and without waiving any objection, Defendants will produce non-privileged

documents responsive to this Request upon entry of a protective order or execution of a

confidentiality agreement pursuant to which such documents will be treated as confidential.

REQUEST NO. 40

       All COMMUNICATIONS between Rasky Baerlein Strategic Communications and any

MGH or PARTNER employees or executives RELATING TO the following subjects:

OVERLAPPING SURGERIES, CONCURRENT SURGERIES, use of anesthesia during

surgeries, informing patients as to the role teaching physicians, fellows, and residents would play

in their surgeries, IMMEDIATE AVAILABILITY of teaching physicians, KEY AND

CRITCIAL PORTIONS OF SURGERIES, comparisons between ACS guidance and MGH and

PARTNERS’ policies on any of the foregoing subjects, and the story published by the Spotlight

Team of the Boston Globe that was titled “Clash in the Name of Care”.

RESPONSE NO. 40:

       Defendants object to this Request because it is overly broad, unduly burdensome, and

seeks documents not relevant to the subject matter of this action or to any party’s claims or

defenses. Defendants also object to this Request because the ACS guidelines are not relevant



                                                 30
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 32 of 33




to whether overlapping surgeries were billed properly under the Medicare and Medicaid

guidelines. Defendants also object to this Request to the extent it seeks information protected

from disclosure by the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege, immunity, or exemption.

       Subject to and without waiving any objection, Defendants will produce any non-

privileged documents responsive to this Request.

REQUEST NO. 41

       Documents identified by applying search terms to which Relator agrees to electronic

documents and email files of the following MGH and PARTNERS current and former employees

and executives: (1) all individuals identified in Relator’s Initial Disclosures; (2) Catherine

O’Malley, R.N., (3) Scott Farren, R.N., (4) Wilton Levine, M.D., (5) Patrice M. Osgood, R.N. (6)

May C. Pian-Smith, M.D., (7) Dawn L. Tenney, R.N., (8) Paula S. Moran, and (9) Greg Pauly.

RESPONSE NO. 41:

       Defendants object to this Request because Relator has not identified any search terms

and, therefore, Defendants are unable to assess the reasonableness of the request.




 Dated: September 30, 2019                       FOLEY HOAG LLP


                                                 /s/ K. Neil Austin
                                                 Martin F. Murphy (BBO# 363250)
                                                 mmurphy@foleyhoag.com
                                                 Neil Austin (BBO #657204)
                                                 naustin@foleyhoag.com
                                                 Julia G. Amrhein (BBO# 684912)
                                                 jamrhein@foleyhoag.com
                                                 Madeleine K. Rodriguez (BBO# 684394)
                                                 mrodriguez@foleyhoag.com
                                                 155 Seaport Boulevard

                                                  31
      Case 1:15-cv-11890-ADB Document 121-5 Filed 02/03/20 Page 33 of 33




                                              Boston, MA 02210
                                              Tel: (617) 832-1000
                                              Fax (617) 832-7000

                                              Attorneys for Defendants




                               CERTIFICATE OF SERVICE

I hereby certify that on September 30, 2019, a true and complete copy of the foregoing document
was served upon counsel of record for defendant via e-mail, pursuant to the parties’ agreement.


                                                          /s/ K. Neil Austin
                                                          K. Neil Austin




                                              32
